Citation Nr: 1009896	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that decision, the RO, among other things, denied 
entitlement to service connection for PTSD and depression.

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not engage in combat with the enemy and there 
is no credible supporting evidence that a claimed in-service 
stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a November 2005 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for PTSD.  The RO also enclosed a PTSD 
questionnaire and requested specific information regarding 
any claimed stressors.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the November 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the July 2006 letter enclosing the rating 
decision denying service connection for PTSD and other 
disabilities.

To the extent that the Dingess-compliant notice in this case 
was provided contemporaneous to, rather than prior to the 
initial adjudication of the claim, this timing deficiency was 
cured by readjudication of the claims in the December 2007 
statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  In any event, as the claim for 
service connection for PTSD is being denied, no disability 
rating or effective date is being assigned.  Thus, any error 
in this regard did not prejudice the Veteran.  See 38 C.F.R. 
§ 19.9(a)(1) (remand required only when further action "is 
essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified VA treatment 
records.  The Veteran indicated in a December 2005 statement 
in support of claim (VA Form 21-4138) that he did not receive 
private medical treatment.  Moreover, as discussed below, the 
RO attempted to verify the Veteran's claimed stressors.

In addition, the Veteran was afforded April 2006, November 
2007, and March 2009 VA examinations as to the nature and 
etiology of his PTSD and other psychiatric disabilities.  As 
the claim for service connection for PTSD is being denied 
because of a lack of stressor verification, consideration of 
whether the examinations were adequate is unnecessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for PTSD is 
thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 
3.303(b), an alternative method of establishing the second 
and third Shedden/Caluza element is through a demonstration 
of continuity of symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  However, there are particular requirements for 
establishing PTSD in 38 C.F.R. § 3.304(f) which take 
precedence over the general requirements for establishing 
service connection in 38 C.F.R. § 3.303. See Roy v. Brown, 5 
Vet.App. 554, 556-57 (1993) (choosing more specific 
regulation over more general regulation); see also Beverly v. 
Nicholson, 19 Vet.App. 394, 402 (2005) (acknowledging "canon 
of interpretation that the more specific trumps the 
general").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  
See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat Veterans).

The Veteran was diagnosed with major depressive disorder and 
PTSD by the April 2006 VA examiner, but the March 2009 VA 
examiner diagnosed only major depression and did not diagnose 
PTSD.  The April 2006 VA examiner found that PTSD was related 
to in-service trauma, which would include the claimed 
stressors.  However, even assuming a valid diagnosis of PTSD 
related to a claimed stressor, the Veteran's claim for 
service connection for PTSD must be denied because he did not 
engage in combat with the enemy and none of his claimed 
stressors could be verified by the appropriate authorities 
and they were not otherwise corroborated.

The evidence reflects that the Veteran did not engage in 
combat with the enemy.  The Veteran indicated in his December 
2005 statement in lieu of his PTSD questionnaire responses 
that while on guard duty at a missile site in Germany during 
a terrorist alert, he witnessed a bomb thrown from a vehicle 
which blew up a building and guard shack in which he had been 
located moments earlier, and he fired shots at the car as it 
was going away.

However, the weight of the evidence reflects that the Veteran 
did not "personally participate[] in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  See VAOPGCRPEC 12-99. The Veteran's 
DD214 reflects that he received the National Defense Service 
Medal (NDSM).  His personnel record reflect that he also 
received other awards that do not reflect that he personally 
participated in combat with the enemy.  The Board finds that 
the award of non-combat medals and the lack of award of 
combat medals, citations, or notation of the incident 
described by the Veteran conflicts with the Veteran's 
statements and that the contemporaneous evidence outweighs 
the Veteran's subsequent account made during the course of 
his claim for service connection.  Therefore, based on the 
evidence currently of record, the Board finds that the 
application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 
3.304(d) and (f)(1) is not warranted.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran listed three stressors in his December 2005 
statement.  The first is the claimed terrorist bombing 
described above, which the Veteran indicated occurred in late 
1973.  The second was when the Veteran saw a man thrown out 
of a third story window in Germany, related to drug problems.  
The third incident, also related to drug problems, occurred 
when the Veteran was put into a crowded room and punched in 
the nose (which was broken) and choked, having been made the 
scapegoat for drug-related activity or punishment.  The 
Veteran did not give a more precise date for either of the 
latter two stressors, and the RO therefore, properly, did not 
request verification of these stressors.  See VA Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 15(c) (Sept. 29, 2006) ("at a minimum, the 
Veteran must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred") (emphasis in original).  As to the terrorist 
bombing stressor, the RO requested verification from the U.S. 
Armed Services Center for Unit Records Research (CURR).  CURR 
responded that they were unable to locate unit records, did 
not maintain copies of morning reports of the Veteran's unit, 
and Army safety data records, sought in coordination with the 
U.S. Army Combat Readiness Center, only go back to the year 
1974.  The RO indicated in the SOC that the Veteran should 
provide more specific information, in particular with regard 
to dates, locations, and individuals, but the Veteran did not 
do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street").

The above discussion reflects that there is no credible 
supporting evidence for any of the Veteran's claimed 
stressors, and additional attempts to verify these stressors 
could not be made because the information provided by the 
Veteran was insufficient to do so.  Absent credible 
supporting evidence that a claimed in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, in 
the absence of any credible supporting evidence that a 
claimed stressor occurred, that doctrine is not for 
application with regard to this claim.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).
 
ORDER

Entitlement to service connection for PTSD is denied.

REMAND

As noted, the Veteran has been diagnosed with major 
depressive disorder.  November and December 1972 STRs contain 
diagnoses of depressive neurosis and May 1974 STRs contain an 
impression of anxiety attack.  The depressive neurosis 
diagnosis was also noted on an October 1973 Chapter 13 
examination.  Under the VCAA, VA must provide an examination 
when there is competent evidence of a disability that may be 
associated with an in-service event, injury, or disease, but 
there is insufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The April 2006 VA examiner opined 
generally that the Veteran's PTSD and major depressive 
disorder were due to trauma in service, but did not give a 
rationale for his conclusion.  See Stefl v. Nicholson, 21 
Vet. App. 120, 125 (2007) (a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion).  The November 2007 VA examiner indicated that the 
Veteran's depression was secondary to his PTSD and physical 
condition and also did not explain the reasons for his 
conclusions.

The March 2009 VA examiner wrote that the Veteran reported 
adjustment symptoms that warranted treatment during service, 
but did not report other symptoms of clinical depression at 
that time.  The examiner also noted the Veteran's reports of 
drinking during service which could have caused mood 
disturbances.  The examiner wrote that the onset of the 
Veteran's major depressive disorder was unclear, but that 
there was a period of stability in the early 1980s.  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Veteran's  representative wrote in the 
February 2010 informal hearing presentation that the March 
2009 VA examination was inadequate because the examiner did 
not discuss whether the Veteran's current depression is 
related to his in-service depression diagnosis, as requested 
by the RO, as opposed to simply noting the Veteran's reports 
of symptoms during service.  The Board agrees and therefore 
finds the March 2009 VA examination inadequate.

Thus, none of the VA medical opinions gave a clear, reasoned 
answer to whether the Veteran's diagnosed major depressive 
disorder is related to the diagnosis of depression and/or 
other psychiatric symptomatology during service.  A new VA 
examination is therefore warranted, as requested by the 
Veteran's representative.

Accordingly, the claim for service connection for major 
depressive disorder is REMANDED for the following action:

Schedule the Veteran for a VA examination 
as to the etiology of his major 
depressive disorder.  All necessary tests 
should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
major depressive disorder is related to 
his in-service diagnosis of depressive 
neurosis, other in-service psychiatric 
symptomatology, or anything else in 
service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account, along 
with the other evidence of record, in 
formulating the requested opinion.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


